Exhibit21 Subsidiaries of ORBCOMM Inc. Subsidiary JurisdictionofOrganization %Owned ORBCOMM LLC Delaware 100% ORBCOMM License Corp. Delaware 100% ORBCOMM International Holdings LLC Delaware 100% ORBCOMM International Holdings 1 LLC Delaware 100% ORBCOMM International Holdings 2 LLC Delaware 100% ORBCOMM International Holdings 3 LLC Delaware 100% ORBCOMM Africa LLC Delaware 100% ORBCOMM AIS LLC Delaware 100% ORBCOMM Central America Holdings LLC Delaware 100% ORBCOMM China LLC Delaware 100% ORBCOMM CIS LLC Delaware 100% ORBCOMM Europe LLC Delaware 50% ORBCOMM India LLC Delaware 100% ORBCOMM Networks, LLC Delaware 100% ORBCOMM SENS, LLC Delaware 100% ORBCOMM South Africa Gateway Company LLC Delaware 100% Ameriscan, Inc. Delaware 100% GlobalTrak, LLC Delaware 100% InSync Software, Inc. Delaware 100% MobileNet, LLC Delaware 100% SKGTIC Holdings, LLC Delaware 100% SkyWave Mobile Communications Corp. Delaware 100% SkyWave Mobile Holdings, Corp. Delaware 100% SkyWave Mobile LLC Delaware 100% StarTrak Information Technologies, LLC Delaware 100% StarTrak Logistics Management Solutions, LLC Delaware 100% WAM Solutions, LLC Delaware 100% ORBCOMM Albania Albania 50% ORBCOMM de Argentina, S.A. Argentina 100% ORBCOMM Australia Gateway Company Pty. Limited Australia 100% European Datacomm Holding NV Belgium 1.82% ORBCOMM Belize Ltd. Belize 100% Syndhurst (Proprietary) Limited Botswana 100% ORBCOMM COMUNICACOES VIA SATELITE LTDA. Brazil 100% ORBCOMM Do Brasil Telecomunicacones Ltda Brazil 100% ORBCOMM Canada Inc. Canada 100% SkyWave Mobile Communications Inc. Canada 100% Leosatellite Services de Colombia, S.A. Colombia 100% Leo Satellite Services de Costa Rica S.A. Costa Rica 100% ORBCOMM Adriatic d.o.o Croatia 50% ORBCOMM de Republica Dominicana, SRL Dominican Republic 100% Leosatellite Services de Ecuador, S.A. Ecuador 100% ORBCOMM de El Salvador, S.A. El Salvador 100% Eurosan Technology, Ltd. England and Wales 100% Satcom International Group Plc England and Wales 100% Euroscan GmbH Vertrieb Technischer Geräte Germany 100% ORBCOMM Guatemala, S.A. Guatemala 100% ORBCOMM de Honduras, S.A. Honduras 100% SkyWave Mobile Communications (HK) Limited Hong Kong 100% ORBCOMM Technologies India Pvt. Ltd. India 100% OE License Company Ltd. Ireland 50% ORBCOMM Japan Ltd. Japan 100% SAI ORBCOMM Latvia Latvia 50% ORBCOMM Macedonia DOOEL Skopje Macedonia 50% Reward Technologies SDN. BHD. Malaysia 100% MITE Global Communications, S.A. de C.V. Mexico 35% ORBC DE MEXICO, S.A. DE C.V Mexico 100% ORBCOMM Maghreb Morocco 23% Euroscan, B.V. Netherlands 100% Euroscan Holdings, B.V. Netherlands 100% ORBCOMM Netherlands B.V. Netherlands 100% ORBCOMM Curacao Gateway N.V. Netherlands Antilles 100% ORBCOMM New Zealand Limited New Zealand 100% ORBCOMM de Nicaragua, S.A. Nicaragua 100% ORBCOMM Gulf LLC Oman 100% ORBCOMM Panama Incorporated, S.A. Panama 100% ORBCOMM Paraguay, S.A. Paraguay 100% ORBCOMM Peru, S.A. Peru 100% ORBCOMM-GONETS CIS Russia 50% ORBCOMM M2M Services Pte. Ltd. Singapore 100% ORBCOMM Africa (Proprietary) Limited South Africa 100% ORBCOMM South Africa (Proprietary) Limited South Africa 100% LEOSAT TELEKOMUNIKASYON HIZMETLER VE UYDU TEKNOLOJILERI SANAYI VE TICARET ANONIM SIRKETI Turkey 99.9% ORBCOMM UA Limited Liability Company Ukraine 100% Bonimix S.A. Uruguay 100% Listed above are certain consolidated directly or indirectly owned ORBCOMM Inc. subsidiaries included in the consolidated financial statements of ORBCOMM Inc. Unlisted subsidiaries, considered in the aggregate, do not constitute a significant subsidiary.
